—Determination of respondent Police Commissioner dated April 6, 1999, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Tolub, J.], entered November 3, 1999), dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner gave false information to another police officer knowing that the latter would rely on and incorporate such information in a felony complaint to be filed in Criminal Court. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Notwithstanding petitioner’s otherwise unblemished record, the penalty of dismissal does not shock our sense of fairness (see, Matter of Richardson v Ward, 159 AD2d 277). Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.